851 So.2d 253 (2003)
James Edward BELL, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-3244.
District Court of Appeal of Florida, Third District.
July 30, 2003.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Fredericka Sands, Assistant Attorney General, for appellee.
Before COPE, FLETCHER and SHEVIN, JJ.
PER CURIAM.
We affirm the trial court's revocation of probation and the sentence imposed upon James Edward Bell for violating his probation. However, we remand the cause for entry of a written order providing the specific reasons for concluding Bell violated his probation, as both the State and the Public Defender agree that no such written order appears in the record. See Cifuentes v. State, 717 So.2d 136 (Fla. 3d DCA 1998).
Affirmed, but remanded.